Per Curiam.
The defendant appeals from his conviction, after a jury trial, of assault in the first degree *177in violation of General Statutes § 53a-59 (a) (1). His sole claim on appeal is that the evidence was insufficient to sustain the conviction. We find no error.
The state’s evidence, which the jury was free to believe, was that the defendant struck the victim on the head at least three times with a hammer, causing a depressed skull fracture which resulted in traumatic epilepsy and traumatic labyrinthitis, an inner ear disability. The defendant assaulted the victim as she was kneeling in front of her kitchen sink after getting some nails which the defendant, a neighbor, had asked her to give him for repairs which he was making. The appeal of the defendant, who claimed self-defense, does no more than ask us to substitute his version of the incident for the contrary and compelling evidence which the jury believed.
There is no error.